DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-25, 27-28 and 30-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (“Rothman”)(WO 2012/162612) in view of legal precedent.
Rothman (fig. 1-16) teaches a system and method 
 (re: certain elements of claim 1)  a first separation device configured to receive a first mixture containing mineral laden media and unwanted material, the first separation device further configured to separate the mineral laden media from the unwanted material in the first mixture, the mineral laden media comprising engineered collection media with a collection surface having mineral particles attached thereto (fig. 1 showing flotation separator 54; p. 25); 
a stripping device configured to receive from the first separation device the mineral laden media and to cause the mineral laden media to contact with a stripping agent, the stripping device further configured to cause the mineral particles attached on the collection surface to separate from the engineered collection media (fig. 11 near 218, 222; p. 41 teaching that removal of mineral values from engineered synthetic bubbles or beads may comprise “more than two processing stages” with “different combinations of releasing methods” possible, wherein one separator may comprise a separator 218 that uses an acidic solution coupled with 
 a second separation device configured to receive from the stripping device a second mixture containing the stripping agent, the mineral particles and the engineered collection media, the second separation device further configured to separate the engineered collection media from the mineral particles and the stripping agent (Id.); 
(re: claim 2)   a first recirculation device configured to return the stripping agent obtained from the third separation device to the stripping device (fig. 1 embodiment near 64);
(re: claim 3) wherein the first mixture is received from a flotation device, the flotation device configured to process a slurry containing water, the mineral laden media and the unwanted material and to provide a froth containing the first mixture (fig. 1 flotation column 12, including where said apparatus further comprising
 a second circulation device configured to return the engineered collection media obtained from the second separation device to the flotation device (fig. 1 near 52);
(re: claim 4)      wherein the first mixture is received from a contact cell, the contact cell configured to receive a mixed product containing the mineral laden media from a mixing device, and wherein the mixing device is configured to receive a tails product containing the mineral particles from a flotation device, the mixing device further configured to cause the mineral particles in the tails product to contact with the engineered collection media so as to provide the mineral laden media in the mixed product, including where said apparatus further comprising a second circulation device configured to return the engineered collection media obtained from the second separation device to the mixing device (fig. 1 wherein column 12 can be regarded as a contact cell as said cell is configured to cause mineral particles to contact with engineered media and is also connected to recirculation line 52);
(re: claim 5) wherein the first mixture is received from a mixing device, wherein the mixing device is configured to receive a tails product containing mineral particles from a flotation 
 (re: claim 8) wherein the second separation device comprises a second screen having screen apertures, the second screen apertures dimensioned to allow the stripping agent and the mineral particles to pass through so as to separate the engineered collection media from the stripping agent and the mineral particles (fig. 11 near 219 or 223; p. 41)
(re: claim 11) wherein the stripping agent comprises surfactant (p. 41 teaching acidic solution);
(re: claim 12) wherein the engineered collection media comprise engineered beads functionalized with molecules, the molecules having a functional group configured to attract the mineral particles to the engineered beads (fig. 3a-5d; p. 28-34, 43-44);
(re: claim 13) wherein the engineered beads comprise synthetic bubbles or beads having a surface to provide the molecules (Id.);
(re: claim 14) wherein the synthetic bubbles or beads are made of a hydrophobic material having the molecules (Id. at p. 32, ln. 18+; see also p. 43);
(re: claim 15) wherein the surface of the synthetic bubbles or beads comprises a coating having a hydrophobic chemical selected from the group consisting of polysiloxanes, poly(dimethysiloxane), hydrophobically-modified ethyl hydroxyethyl cellulose polysiloxanes, alkylsilane and fluoroalkylsilane (p. 43-44); 

(re: claim 17) wherein the surface of the synthetic bubbles and beads comprises a coating made of a siloxane derivative (Id.); 
(re: claim 18) wherein the synthetic bubbles or beads are made of an open-cell foam (p. 32, ln. 3-15);
(re: claim 19) wherein the synthetic bubbles or beads have a substantially spherical shape (Id. at p. 31, ln. 23+);
(re: claim 20) wherein the synthetic bubbles or beads have a substantially cubic shape (Id.);
(re: claim 41) wherein the apparatus takes the form, or forms part, of a mineral extraction process (p. 9, 46);
(re: claim 42) wherein the first mixture is a tailings slurry, and the mineral extraction process comprises an enhanced recovery implementation based upon the specific gravity of the engineered collection media and the tailings slurry (p. 16, ln. 18+; see also fig. 12 and p. 42);
(re: claim 43) wherein the enhanced recovery implementation is based upon the specific gravity of the engineered collection media being less than the tailings slurry, and the engineered collection media is processed and recovered through flotation (Id.);
(re: claim 44) wherein the enhanced recovery implementation is based upon the specific gravity of the engineered collection media being greater than the tailings slurry, and the engineered collection media is processed and recovered through screening (Id.);
(re: claim 45) wherein the mineral extraction process includes a flotation separation process; and the apparatus is configured at the end of the flotation separation process for processing a tailings slurry (fig. 1).



Rothman as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) and a third separation device configured to receive from the second separation device the mineral particles and the stripping agent, the third separation device further configured to separate the mineral particles from the stripping agent.
 (re: claim 7) wherein the stripping device comprises:
 a container to hold the stripping agent and the mineral laden media, and a stirring device configured to cause the mineral particles attached to the collection surface to separate from the engineered collection media;
(re: claim 9) wherein the second separation device further comprises a filtering device configured to receive the stripping agent and the mineral particles from the second screen, the filtering device further configured to separate the stripping agent from the mineral particles.
Here, it is noted that Rothman as cited above already teaches that recovery can include more than two separation stages comprising different combinations of a variety of separation techniques (see e.g., fig. 10 showing container with stirring device and fig. 11 showing that a second separation device may contain a second screen; p. 34-41 teaching that during recovery process that “the valuable mineral can be mechanically, chemically, thermally, optically or electromagnetically removed or released”).   Moreover, when the prior art expressly teaches that multiple separation stages may be implemented and already teaches a variety of possible separation techniques that can be combined, the claimed features relating to the number and type of separating devices can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  .

Allowable Subject Matter
Claims 6, 10, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 8, 2022